COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Cause No. 01-12-00704-CV; In re Tammy Fountain

            Original Proceeding on Petition for Writ of Habeas Corpus

       It has come to the attention of this court that on December 27, 2013, the trial court signed
an order which stated:

       Appellate Issue
               The parties agree that Daniel J. Lemkuill is to ask Mary Ellen Hicks for a
       free telephonic mediation wherein a Mediated Settlement Agreement will be
       entered into regarding the appellate issue now pending before the Court of Appeals.
       The parties further agree to draft a vacate order of the contempt action, on file with
       the 309th District Court. The vacate order will not apply to the judgment awarded
       therein.

        We have no indication whether the parties complied with this order, although if they had,
the draft “vacate order” presumably would have been part of the materials recently filed with this
court by the relator in response to this court’s order dated December 10, 2013.

         Relator is now ordered to supplement her motion for en banc reconsideration with a
certified or sworn copy of any “vacate order” signed by the trial court as contemplated by the trial
court’s December 27 order. If no such order has been signed, relator is ordered to supplement her
motion for en banc reconsideration with a certified or sworn copy of every document that is
material to the implementation of the “Appellate Issue” paragraph of the trial court’s December 27
order that was filed in the underlying proceeding, including but not limited to (1) any draft order
vacating contempt findings or orders of commitment that has been submitted to the trial court in
satisfaction of the trial court’s December 27 order, (2) any other draft “vacate order” submitted to
the trial court in satisfaction of the trial court’s December 27 order, and (3) any transcript of any
proceeding in the trial court relating to any of the foregoing subjects.

        Relator is ordered to file the supplemental materials no later than January 29, 2014,
including any responsive documents which may be filed after the entry of this order. After the time
that the supplemental materials are filed, relator is further ordered to continuously supplement her
motion with any future filings in the trial court within the scope described above, to be filed in this
court within three business days of such documents being filed in the trial court.

        Katcher’s response to relator’s motion for en banc reconsideration remains to be filed, no
later than February 3, 2014. If Katcher’s ability to timely respond to the motion has been
prejudiced by relator’s failure to timely comply with this court’s December 10, 2013 order, she
may request an appropriate extension of time to file her response.
       It is so ORDERED.


Judge’s signature: /s/ Michael Massengale
                    Acting individually

Date: January 17, 2014